DETAILED ACTION
This communication is a first office action on the merits. Claims 2-21, as filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 22 March 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 5-7, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soderberg et al. (US 2015/0313319).
Regarding claim 2, Soderberg et al. discloses an apparatus comprising:
a housing (212) having an interior region (Fig. 4 as shown),
a spool (214) positioned within the interior region and rotatable relative thereto, the spool having a channel (272) about which a tension member is wound as the spool is rotated in a first direction within the housing's interior region and about which the tension member is unwound as the spool is rotated in a second direction opposite the first direction;
a knob (218) that is coupled with the housing so as to be rotatable relative thereto; and
a pawl disc (216) that is operably coupled with the knob and spool, the pawl disc including a central annular body (Fig. 12 as shown) having a central aperture (Fig. 12 as shown) and a plurality of pawls (242) that extend outward from the central annular body so as to engage teeth and thereby allow the pawl disc and spool to rotate in the first direction in response to a rotation of the knob in the first direction and to prevent rotation of the pawl disc and spool in the second direction, thereby enabling a one way ratchet motion of the spool within the interior region of the housing (Figs. 8-9 as shown).

Regarding claim 5, Soderberg et al. further discloses drive members (244) that extend axially in the interior region of the housing and that engage with the plurality of pawls when the knob is rotated in the second direction to pivot the plurality of pawls out of engagement with the teeth and thereby enable the spool to rotate in the second direction within the interior region of the housing (Figs. 11A and 11B as shown).

Regarding claim 6, Soderberg et al. further discloses wherein the drive members are further configured to transfer rotational forces to the pawl disc when the knob is rotated in the first direction (Figs. 10A and 10B as shown).

Regarding claim 7, Soderberg et al. further discloses wherein each pawl of the plurality of pawls is an elongate member having a proximal end that is mounted to the pawl disc and a distal end that engages with the teeth (Fig. 12 as shown).
Regarding claim 10, Soderberg et al. disclose an apparatus comprising:
a housing (212) having an interior region (Fig. 4 as shown);
a spool (214) positioned within the interior region and rotatable relative thereto;
a knob (218) that is coupled with the housing and that is rotatable relative thereto;
a pawl disc (218) that is operably coupled with the knob and spool, the pawl disc including a central annular body (Fig. 12 as shown) and one or more pawls (242) that extend outward from the central annular body, wherein the one or more pawls are configured to engage teeth to allow the spool to rotate in a first direction within the interior region of the housing and to prevent rotation of the spool in a second direction within the interior region of the housing, thereby enabling a one way ratchet motion of the spool within the interior region of the housing (Figs. 8-9 as shown).

Regarding claim 13, Soderberg et al. further discloses one or more drive members (244) that extend axially and that engage with the one or more pawls when the knob is rotated in the second direction to disengage the one or more pawls from the teeth and thereby enable the spool to rotate in the second direction within the interior region of the housing (Figs. 11A and 11B as shown).

Regarding claim 14, Soderberg et al. further discloses wherein the drive members are further configured to transfer rotational forces to the pawl disc when the knob is rotated in the first direction (Figs. 10A and 10B as shown).

Regarding claim 15, Soderberg et al. further discloses wherein the one or more pawls are elongate members having a proximal end that is coupled with the pawl disc (Fig. 12 as shown).

Allowable Subject Matter
Claims 3, 4, 8, 9, 11, 12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose a reel based closure system comprising a pawl disc that is sandwiched between a rotatable disc and a knob core in combination with all the limitations in independent claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677